On behalf of the people and
Government of the Republic of Fiji, I congratulate
Ambassador Insanally very warmly on his election as
President of the Assembly. I am confident that his extensive
knowledge of the United Nations system and his wide
experience in the field of international relations will help
guide this session to a successful conclusion.
I wish to pay a tribute to Mr. Stoyan Ganev for the
excellent manner in which, as President, he conducted the
business of this Assembly at its last session. I express my
admiration and deep appreciation to him for a job well done.
I also congratulate him for his initiative in rationalizing the
work of the Assembly, and especially in rationalizing its
Committee structure.
My delegation applauds the excellent work done by our
Secretary-General, Mr. Boutros Boutros-Ghali, in the period
since he assumed his high office. I take this opportunity to
express my Government’s deep appreciation for his untiring
efforts in tackling the difficult and complex problems facing
the world Organization.
I should also like to extend a warm welcome to the
new States Members of the United Nations, the Principality
of Andorra, the Czech Republic, Eritrea, the Principality of
Monaco, the Slovak Republic and The Former Yugoslav
Republic of Macedonia. I am confident that the
Organization, as it continues to strive for universality, will
greatly benefit from their participation in its work.
New threats are endangering international peace and
security in all corners of the world. Incipient nationalism,
ethnic conflicts and excessive protectionism are threatening
peace, security, and growth in trade. Thus, a heavy
responsibility is placed on this Organization, which, as we
all know, is the main body responsible for promoting social
progress and better standards of life in larger freedom.
Behind these complexities, there are also many
devastating structural problems that undermine even the best
efforts to achieve security and economic progress.
Population growth, if left unchecked, will add 97 million
people a year throughout the 1990s. Poverty, disease,
famine and oppression account for the 18 million refugees
and 24 million displaced persons throughout the world. The
gap between the rich and the poor countries has not
narrowed, but continues to grow as economic difficulties in
the industrialized countries have led to increased
protectionist measures against trade. Environmental
degradation further compounds these problems.
In the light of these trends, we must underscore the
need for better international cooperation in order to arrive at
effective solutions. This, we believe, is a critical element in
moving us towards the creation of an international order in
which this Organization assumes greater importance as the
centre of global endeavours.
The process of reviewing the role of the Organization
that is currently under way is therefore very timely. We
hope that the review will assist greatly in determining how
the United Nations can be strengthened and, most important,
how each of us as Member countries might best contribute
to the new order.
The Secretary-General, in his report on the work of the
Organization, has quite rightly stressed the need for adequate
resources. We share his anxiety, and join in his call to
Members to ensure that their contributions to the regular
budget, as well as to the peace-keeping budget, are met on
time and in full. We must make every effort to explore all
possible avenues for ensuring that the Organization is put
back onto a viable financial path.
My Government would like to pay a tribute to the
entire United Nations Transitional Authority in Cambodia
(UNTAC) team for the way in which they carried out their
mission in particularly difficult and dangerous conditions.
Fiji is pleased to have joined other Members of the United
Nations in restoring peace in Cambodia through its
participation in UNTAC.
That mission has now successfully completed its major
task. For the people of Cambodia, who unambiguously
demonstrated their desire for peace and democracy, it is the
beginning of a new era. We urge all factions to cooperate
fully with the new Government by keeping alive the spirit of
the Agreements signed in Paris.
The age-old problem in the Middle East has taken a
new turn during the past month. This turn of events spells
hope for the future in the Middle East - indeed, in the entire
world and for all humanity. The desire of both Prime
10 General Assembly - Forty-eighth session
Minister Yitzhak Rabin of Israel and Chairman Yasser
Arafat of the Palestine Liberation Organization (PLO) to
achieve peace for their peoples has necessitated the
dismantling of differences that have existed for decades.
The Washington accords should pave the way for a lasting
peace.
Humanity has been touched by this historic event - the
coming together of two arch-rivals for the sake of peace.
We congratulate Prime Minister Rabin and Chairman Arafat
- indeed, all who have laboured to bring this peace pact to
reality. We must also acknowledge the contribution of the
United States of America and, indeed, the United Nations
and others over the years.
While positive developments are taking place in the
Middle East and Cambodia, Fiji is deeply saddened at the
fact that the conflict in Bosnia and Herzegovina remains
unresolved. Our profound sympathy goes to all who have
suffered untold misery. Such a tragedy should not be
allowed to continue. We recognize that the issue is a highly
complex one, but the international community must do all it
can to stop the slaughter, prevent the conflict from
spreading, and achieve a lasting and equitable settlement.
We are equally saddened at the events in Somalia. The
success of the United Nations Operation in Somalia
(UNOSOM) in meeting the humanitarian challenge has cast
a ray of hope, for which the United Nations deserves praise
and, indeed, support. However, recent violence against
UNOSOM II personnel must be condemned, and efforts to
find ways of reducing tension between the peace-keepers and
the local population must be given high priority.
Having for years witnessed the repugnant policy of
apartheid in South Africa, we are pleased at the rapidity with
which that policy has recently been broken down. We
congratulate the leadership in South Africa - the South
African Government, the African National Congress (ANC)
and others - for their courage, determination and foresight in
getting together and dismantling apartheid. The United
Nations has played a major role in the process, but we
should continue the effort until a democratic Government is
elected by all - I repeat: all - the peoples of South Africa.
Fiji, like the other members of the South Pacific Forum,
shares the sentiments that the Secretary-General expresses in
"An Agenda for Peace", in which he highlights the positive
role that regional organizations can play in the maintenance
of international peace and security in their own regions. Fiji
will support such regional initiatives.
On the economic front, we believe that a successful
conclusion to the Uruguay Round is vital to economic
growth and prosperity in all our countries. Only increased
access to markets for our exports, especially in areas of
comparative advantage, will enable us to increase our
external purchasing power - our ability to pay for imports
from the developed countries. In any event, we look
forward to a genuinely equitable outcome that will include
a substantial and liberalizing effect on trade in agricultural
products.
Slow progress in finalizing the Round has led to the
formation and strengthening of regional trading blocs. Many
new initiatives now being put in place are defensive
responses to existing regional trading arrangements. These
have the potential to weaken the multilateral character of the
trading system, as many of them do not comply with the
spirit and the provisions of the General Agreement on
Tariffs and Trade (GATT).
Developing countries, it has been estimated, lose about
$100 billion a year in export revenues as a result of market
barriers in industrialized countries - about twice the official
development assistance that the industrialized countries
provide. Furthermore, it is most ironic that taxpayers in the
industrialized countries pay both for aid and for imports that
are more costly as a result of trade barriers, while the
poorest developing countries lose more in trade than they
gain in aid. For these reasons alone, further progress in
trade liberalization, through success in the Uruguay Round,
is very urgent, and we join other delegations in stressing that
no effort should be spared in bringing the Round to a
successful conclusion.
Of the 42 resolutions on disarmament issues adopted by
the Assembly at its last session, 15 deal with various ways
of controlling nuclear arms, the management of nuclear
waste, the banning of nuclear tests and the elimination of
nuclear weapons. In this regard, we welcome the decisions
by nuclear Powers to extend their testing moratorium, and
we regret very much that this moratorium has just been
breached. We call on all nuclear Powers to continue to
honour the moratorium. In August this year, the South
Pacific Forum welcomed the commitment by the
Governments of France, the United Kingdom and the United
States to the early negotiation of a comprehensive test-ban
treaty. We take this opportunity to urge all the nuclear-
weapon States to participate actively in the negotiations and
to adopt the Treaty as soon as possible.
The signing of the chemical-weapons Convention in
Paris early this year was a major step forward in the process
of eliminating weapons of mass destruction. As a
Forty-eighth session - 11 October l993 11
demonstration of its commitment to that end, Fiji has not
only signed the Convention but also ratified it - the first
country to do so.
In the South Pacific Forum, member Governments,
including the Government of Fiji, highlighted the importance
of an enhanced international regime to deal with possible
transboundary damage arising from peaceful nuclear activity,
and noted the absence of effective international rules for
nuclear liability. Members of the Forum have agreed to
participate in the ongoing deliberations of the Standing
Committee on Nuclear Liability convened by the
International Atomic Energy Agency and to support the
establishment of a comprehensive international legal regime
dealing with liability for nuclear damage and reflecting fully
the principle that the polluter should pay.
Fiji welcomes the continuing growth in the number of
parties to the non-proliferation Treaty and will support
indefinite extension of the Treaty.
In support of international peace and security, we have
consistently contributed to many peace-keeping operations
over the years. Since our first participation in peace-keeping
operations in 1978, Fiji has been involved in seven. We pay
tribute to the men and women currently engaged in United
Nations peace-keeping operations around the world.
Peace-keepers are being increasingly asked to serve in
high-risk environments. That these are high-risk operations
is tragically borne out by the fact that hundreds of
peace-keepers have made the supreme sacrifice in their
service to humanity.
The time is right for the issue of the safety and security
of peace-keeping personnel to be addressed in a more
systematic, comprehensive and practical manner, and we
support the notion wholeheartedly. The related question of
responsibility for attacks on United Nations and associated
personnel, and measures to ensure that those responsible for
such attacks are brought to justice, is also now an important
one to address. We shall fully support any effort in that
direction.
Apart from the large increase in the number of
peace-keeping operations, many important changes are taking
place in the nature of peace-keeping. The eight
peace-keeping operations undertaken since the end of the
cold war have involved not only traditional military activities
but also a wide range of humanitarian and civilian activities.
The constantly changing nature of the various crises means
that we must increasingly be more innovative in designing
peace-keeping operations, as they are normally very costly.
As indicated in the report of the Secretary-General, the
17 peace-keeping operations are now costing the
Organization some $2.8 billion annually. To some extent,
the answer to the increasing costs lies in more preventive
diplomacy aimed at defusing potential conflicts. Moreover,
the involvement of Member States, either on an individual
basis or through regional organizations, in peace-building
and peace-keeping activities appears to be another effective
way of preventing military clashes. In this regard, the
Secretary-General has placed before us several suggestions
which, we believe, deserve our serious consideration and
action.
I now wish to turn briefly to a subject that has been the
focus of a great deal of attention, especially during the last
three years; that is, the subject of sustainable development.
Several resolutions adopted by the Assembly on following
up the important decisions taken at Rio about 15 months ago
are now being implemented at various levels. It is most
encouraging that we now have 162 countries that have
signed the Framework Convention on Climate Change, and
26 countries that have ratified it.
Fiji ratified the Convention in February this year, and
hopes that the required number of ratifications, 50, will soon
be achieved, so that the Convention can enter into force. As
global warming and a rise in sea level are amongst the most
serious threats to the Pacific region and to the survival of
some small island States, Fiji reaffirms its support for the
Convention and takes this opportunity to urge all States to
sign and ratify it as soon as possible.
Fiji has been active in the area of environmental
management and protection. The Rio Conference has,
however, changed the way in which many of us now view
environment and development issues. More than ever
before, we are committed to the idea that the development
of our economy and society must not come at the expense
of our environment. To the contrary: development and
environmental protection are complementary.
My Government is committed to sound environmental
management and protection as an integral part of our
decision-making process. A national environment strategy
has now been adopted by the Government, and will form the
basis for further work on environmental issues in Fiji.
The United Nations Conference on Environment and
Development has recognized in the Agenda 21 plan of action
for sustainable development, that small island developing
countries are a special case for sustainable development.
Small island countries supporting small communities are
ecologically fragile and vulnerable; because of our small
12 General Assembly - Forty-eighth session
size, our resources are limited, and because of our
geographic dispersion and isolation from markets, we are
placed at a disadvantage economically and have limited
economies of scale.
Our dependence on the ocean and our coastal
environments is also very significant. They are not only of
strategic importance to us; they also constitute a valuable
development resource.
It was in this context that, last year, we welcomed the
adoption of General Assembly resolution 47/189 calling for
a Global Conference on the Sustainable Development of
Small Island Developing States, to be convened in
April 1994. We appreciate the very important work that has
been put into the organizational session and the preparatory
meetings, convened early this year. We hope that the
Conference will be successful and will help us not only to
identify the most critical issues involved but also to agree on
precise and practical solutions for overcoming our
vulnerabilities. We urge all member countries to participate
in this Conference and to assist in finding solutions to
problems that have buffeted small island countries for a very
long time.
The small island States contain a wealth of biological
diversity of global significance - our rich marine ecosystems
rivalling the better-known tropical rain forests in their
importance to life on this planet and in their potential for
new knowledge and new products, including medicines. An
international cooperative approach to conserving our coastal
and marine resources would benefit not just the island States
but the world as a whole.
The international community met in July this year and
examined ways and means of conserving and managing
straddling and highly migratory fish stocks. We believe that
good progress was made at this meeting in identifying the
problems that exist and areas in which fisheries cooperation
between States could be improved.
There are still, however, several important tasks
remaining that need to be completed before the next session
of the Assembly. Fiji, therefore, fully supports the
convening of two further sessions next year to enable the
Conference to reach agreement on all issues relating to the
conservation and management of straddling and highly
migratory fish stocks.
Fiji was the first country to ratify the 1982 United
Nations Convention on the Law of the Sea. We are
therefore gratified that the Convention is soon to achieve the
60 ratifications required for its entry into force. We
continue to support all efforts towards universal participation
in this very important Convention, which is to govern over
70 per cent of the Earth’s surface. In this regard, we are
pleased that all States - including now the United States -
are engaged in the ongoing dialogue to resolve the
outstanding problems and thereby pave the way towards
universality for the Convention.
Over the next few years, the Organization will be
focusing its attention and energies on the convening of
several very important international conferences. While
these conferences will be important in themselves, as they
will bring together the world community, they will not only
discuss issues that are assigned to them but will also provide
opportunities to arrive by consensus at solutions to many of
the critical problems facing the world today.
The World Summit on Social Development planned for
1995 will help to strengthen social development in all
countries by giving political impetus, at the highest level, to
the promotion of social policies. The three core issues that
have been established for the Summit - the alleviation of
poverty, the growth of employment, and the enhancement of
social integration, especially of disadvantaged groups - are
all essential. Above all, the Summit should, in our view,
foster greater understanding of the importance of social
development and, particularly, its relationship with economic
development and protection of the environment.
The Fourth World Conference on Women, to be
convened in Beijing in 1995, will, we hope, be action--
oriented and provide an opportunity to review past activities
and, most important, set new priorities. For its part, my
Government is fully committed to strengthening the role of
women in economic and social development and has taken
several steps to integrate women into the mainstream of
national development. Towards this end, plans have been
formulated and are being implemented by the Ministry of
Women and Culture, other sectoral ministries and non-
governmental organizations. Women constitute more than
50 per cent of Fiji’s population, which makes them valuable
partners in the growth and development of our country and
the uplifting of our people.
We are, at the same time, also turning our attention to
the situation and needs of children in Fiji as we continue to
participate actively in Universal Children’s Day. Fiji has
ratified the Convention on the Rights of the Child and has
signed the World Declaration on the Survival, Protection and
Development of Children in the 1990s. We have also
undertaken a detailed study of the situation of children in
Fiji and have identified areas which require our attention.
Forty-eighth session - 11 October l993 13
We are now in the process of following up the
recommendations of this study.
Fiji, as a multiracial and multicultural community,
attaches great significance to family values and family
traditions. We therefore welcome and appreciate the
decision by the United Nations to observe 1994 as the
International Year of the Family. My Government has
already formed a national committee, comprising
representatives from both government and non-governmental
sectors, to make preparations for observance of the
International Year of the Family in a meaningful and
practical way.
The International Year of the World’s Indigenous
People will soon be coming to a close. With the observance
of the International Year the attention of the United Nations
has for the first time been focused directly and solely on
indigenous peoples. Next year, the Commission on Human
Rights will assess the activities of the Year. It is important
that the voices of indigenous peoples should continue to be
heard, and their right to self-determination, their right to
rebuild their communities in dignity with freedom of choice,
must continue to receive the full support of the United
Nations.
The draft text of a declaration on indigenous peoples’
rights, first proposed in 1985, received the approval of the
Working Group last July. Fiji welcomes the Working
Group’s decision as an important step towards a
much-needed international instrument on indigenous peoples’
rights.
The International Year of the World’s Indigenous
People, should not, we believe, be treated as an isolated
event, but as the beginning of a long-term policy of
supporting, protecting and learning from the world’s
indigenous peoples. For our part, we have set aside a
special day in our nation’s calendar to commemorate this
event, coinciding with the birthday of Ratu Sir Lala Sukuna,
one of the great leaders of the indigenous people of Fiji.
The indigenous people now comprise the majority of
Fiji’s population but my Government recognizes the need
and will do its utmost to ensure unity, order, equity and
security for all the people of Fiji, so that we can all live in
peace and harmony. We will continue to ensure that
harmonious relationships are established and maintained both
among our own people at home and with other people
abroad.
With reference to my own region, the South Pacific, we
are following very closely the current progress in New
Caledonia towards the self-determination of that territory.
We hope that the developments, as envisaged under the
Matignon and Oudinot accords, will continue so that the
indigenous Kanak population will be fully prepared to take
part in the referendum in 1998 and to decide on the future
political status of their country.
Speaking at the session of the General Assembly last
year, on 8 October, Fiji’s Prime Minister, Major General
Sitiveni Rabuka, promised to initiate a review of the 1990
Constitution of Fiji, which has been the subject of
controversy both locally and abroad. I am pleased to say
that my Government has already set in train the process for
the review of the Constitution, as promised. The review is
to consider how the provisions of the Constitution can be
improved upon to reflect fully the concerns and interests of
Fiji’s multi-ethnic and multicultural society.
This Organization, now almost 50 years old, has stood
the test of time but, like other institutions, it must also adjust
to change. We must continue to examine ways of making
it a forum for both discussion and action on the important
social, economic and political issues facing the world
community as they evolve.
In conclusion, I should like to reaffirm my country’s
commitment to the United Nations and to the spirit of
international cooperation and solidarity that it embodies. My
country, and its people, joins with other nations to do its
utmost to seek world peace, stability and sustainable
development for all. We firmly believe that the United
Nations remains the only hope for mankind to achieve peace
and prosperity. It is through the combined efforts of all
Member States, large and small, that we can develop a
global environment which is just and equitable and which
reflects the legitimate needs and interests of all peoples.
